DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 5-12, and 14-20 were pending and were rejected in the previous office action. Claims 1-3, 6-12, and 15-18 were amended. Claims 5, 14, 19, and 20 were canceled. New claims 21 and 22 were added. Claims 1-3, 6-12, 15-18, and 21-22 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to application no. IN201841045442 filed in India on December 1, 2018. The certified copy has been received. 

Response to Arguments
Claim Objections:
Applicant has amended claim 3 to overcome the previous issues that were objected to, therefore the objection of claim 3 is withdrawn. Previously objected claim 19 is now canceled. 
35 USC § 101:
Applicant’s arguments with respect to the § 101 rejection of claims 1-3, 5-12, and 14-20 (pgs. 13-18 of remarks filed 1/31/2022) have been fully considered but they are not persuasive. 
Applicant first argues that amended claim 1 does not recite an abstract idea under Step 2A Prong One (pgs. 14-15 of remarks) – however, the examiner respectfully disagrees. Applicant appears to argue that the “dispatching…” steps cannot fall under certain methods of organizing human activity. However, since dispatching the vehicle is simply part of the commercial interaction arranged by the host server with the drivers and first and second passengers, the examiner instead argues that these steps are a part of the abstract idea itself as they are a part of the commercial interaction. The examiner maintains that the claims still recite steps which fall under certain methods of organizing human activity category of abstract ideas. Therefore this argument is not persuasive.
Applicant further argues that the claims are eligible under Step 2A Prong Two because the allocation and dispatch of the vehicle improved the utilization of transportation resources (pgs. 16-17 of remarks). Applicant further mentions that a nexus between this assertion and the specification is established. While the examiner does not dispute that the specification discloses these steps that allegedly improve the utilization of transportation resources, this does not amount to a technological improvement. At best, improved utilization of transportation resources would be a business consideration rather than an improvement to any particular technology, and therefore does not integrate the abstract idea into a practical application under Step 2A Prong Two. 
Applicant further argues that the claims are eligible under Step 2B because the allocation step is performed “durinq the determined layover time period, based on the determined layover time period being greater than or equal to a defined time period, wherein an estimated completion time of the intra-city ride in the second qeoqraphical area is before the pick-up time of the second ride” – however, the specification of when this step occurs merely further describes the abstract idea step for “allocating…” rather than reciting anything that would be considered to amount to significantly more than the abstract idea. 
Therefore, the examiner maintains that the claims are ineligible under § 101. Please see the updated § 101 rejection of claims 1-3, 6-12, 15-18, and 21-22 below. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-3, 5-12, and 14-20 (pgs. 18-23 of remarks filed 1/31/2022) have been fully considered and they are persuasive. Applicant’s amendments to independent claims 1 and 10 are novel and nonobvious over the prior art for the reasons discussed in the “Novelty/Non-Obviousness” section below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-12, 15-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Step 1:
Independent claim 1 and the respective dependent claims 2-3, 6-9, and 21-22 recite “A method” (i.e. a process). Independent claim 10 and the respective dependent claims 11-12 and 15-18 recite “A system, comprising: a host server…” (i.e. a machine or apparatus). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 10 recite functions for: receiving, from a first passenger, an inter-city booking request for a first ride from a first geographical area to a second geographical area; predicting one or more inter-city demands towards the first geographical area from one or more intermediate geographical areas and the second geographical area based on the received inter-city booking request, wherein a pick-up time of each inter-city demand of the predicted one or more inter-city demands is after an estimated completion time of the first ride, and wherein the one or more intermediate geographical areas are along a direction of the first geographical area from the second geographical area; determining an actual ride fare and a discounted ride fare for the first ride, wherein the actual ride fare is determined based on the inter-city booking request, and the discounted ride fare is determined based on the inter-city booking request and the predicted one or more inter-city demands; providing the actual ride fare, the discounted ride fare, and a plurality of options to the first passenger; allocating a vehicle for the first ride based on a selection of a first option, among the plurality of options, that indicates confirmation of the discounted ride fare by the first passenger; dispatching, based on the allocation, the vehicle from a current location of the vehicle towards a pick-up location associated with the first ride to pickup the first passenger for the first ride; determining a layover time period between an actual completion time of the first ride and a pick-up time of a second ride for the vehicle, wherein the second ride is an inter-city ride from one of the one or more intermediate geographical areas or the second geographical area towards the first geographical area; allocating the vehicle to a second passenger for an intra-city ride in the second geographical area during the determined layover time period, based on the determined layover time period being greater than or equal to a defined time period, wherein an estimated completion time of the intra-city ride in the second geographical area is before the pick-up time of the second ride; and dispatching, based on the allocation, the vehicle from a drop-off location associated with the first ride to a pick-up location associated with the intra-city ride to pick-up the second passenger for the intra-city ride. These limitations of independent claims 1 and 10 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations recited in claims 1 and 10 above, recite processes for determining fares based on an inter-city booking request and inter-city demands, providing fare options to a passenger, allocating/dispatching a vehicle to the first passenger based on the option selected by the passenger and allocating/dispatching the vehicle to a second passenger based on a determined layover period. These limitations above, under the broadest reasonable interpretation, correspond to commercial interactions between a transport service and the first and second passengers and managing personal behavior or relationships or interactions between people (providing fares based on a booking request/demand in geographical areas and allocating a vehicle to the passengers based on the selected fare option and layover times). Therefore, because the claimed limitations above amount to a commercial interaction and a process for managing relationships or interactions between people, the claims fall under the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A Prong Two:
The additional elements of claims 1 and 10 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the abstract idea above on generic computing devices/computer components (i.e. a host server, a first passenger device, a communication network and a user interface). The steps for rendering a user of a website/mobile application to present the fare information amounts to nothing more than implementation of the abstract idea using a generic interface. Implementing an abstract idea on generic computers does not integrate the abstract idea into a practical application in Step 2A Prong Two. As seen in MPEP 2106.05(f), “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” and “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” In the instant application, the claims merely invoke the above elements (i.e. “a host server”, “a first passenger device,” and “a user interface of a website or a first mobile application”) for applying the abstract idea, which are nothing more than general purpose computers used in their ordinary capacity. Claims 1 and 10 also recite a limitation for hosting, by the server, on a driver device, a digital map that provides navigational assistance – however, this element does not provide any inventive concept to the claim as a whole but instead merely links the performance of the abstract idea to a particular technological environment. Neither the claims nor applicant’s specification indicate that applicant has invented any improved way of displaying a digital map or providing navigational assistance. Therefore, claims 1 and 10 considered as a whole are directed to an abstract idea as they do not recite anything that integrates the abstract idea into a practical application. 
Step 2B: 
Claims 1 and 10 do not recite anything that amounts to significantly more than the recited abstract idea above, whether the additional elements are considered alone or in an ordered combination. As mentioned above, the claims recite mere instructions to apply the abstract idea using generic computer components (i.e. a host server, a first passenger device, a communication network and a user interface). The steps for rendering a user of a website/mobile application to present the fare information amounts to nothing more than implementation of the abstract idea using a generic interface. Implementing an abstract idea on a generic computer does not add significantly more under Step 2B. As discussed above, claims 1 and 10 also recite a limitation for hosting, by the server, on a driver device, a digital map that provides navigational assistance – however, this element does not provide any inventive concept to the claim as a whole but instead merely links the performance of the abstract idea to a particular technological environment. In addition, nothing in the claims indicates that it improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to amount to significantly more than the abstract idea. 
Dependent Claims:
None of the further functions of dependent claims 2-3, 6-9, 11-12, 15-18, and 21-22, when separately considered alone, or in ordered combination alter the above analysis. For example, claims 2-3, 9, 11-12, 18, and 21 merely further describe the abstract idea by reciting limitations for: describing the booking request (claims 2/11), predicting the inter-city demands (claims 3 and 12), selecting a vehicle based on one of various factors (claims 9 and 18), and predicting a speed and estimated completion time of the first ride based on various data (claim 21). Claims 6 and 15 recite further abstract idea steps for receiving booking requests from generic “second passenger devices,” which are merely generic devices used in their ordinary capacity (e.g. to transmit data) similar to the “first passenger device” in the independent claims and do not integrate the judicial exception into a practical application or add significantly more. Claims 7-8 and 16-17 describe additional options included on the user interface previously recited in claims 1 and 10, which does not alter the analysis above as the user interface of the passenger device is still merely invoked as a tool for carrying out the abstract idea using computers. Claim 22 recites tracking and updating the location in real-time on a map, however, this at best amount to insignificantly extra-solution activity. Additionally, US 20140236472 A1 to Rosario demonstrates the well-understood, routine, and conventional nature of this element (Rosario ¶ 0002 showing “The use of vehicle navigation systems is now ubiquitous. Navigation systems typically track the location of a vehicle and display the location along with map data…”). Nothing in dependent claims 2-3, 6-9, 11-12, 15-18, and 21-22 improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to amount to significantly more than the abstract idea. Therefore, the dependent claims 2-3, 6-9, 11-12, 15-18, and 21-22 do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more.
Therefore, claims 1-3, 6-12, 15-18, and 21-22 are ineligible under § 101. 
	 
Novelty/Non-Obviousness
Claims 1-3, 6-12, 15-18, and 21-22 are novel and nonobvious for the following reasons:
With respect to independent claims 1 and 10, US 20150248689 A1 to Paul (previously cited) teaches a method/system for a transportation service (Paul: Fig. 11, ¶ 0144; also Fig. 7) for receiving, by a server, from a passenger device of a first passenger over a communication network (Paul: ¶ 0081 showing a client device in communication with transportation server over a network), an inter-city booking request for a first ride from a first geographical area to a second geographical area (Paul: ¶ 0116, ¶ 0132, and ¶ 0148 and Fig. 11 step 1104) and predicting demands for ride request/transportation in various areas and times (Paul: ¶ 0164-0166 and Fig. 2), including demand from a destination of a first transportation request (Paul: ¶ 0067; also see ¶ 0166 and Fig. 2), and considering factors such as “Whether the driver can expect a return trip or would require a dead head->do we think there will be a ride from there back?” (Paul: ¶ 0021, ¶ 0038). Paul further teaches determining, by the server, an actual ride fare and a discounted ride fare for the first ride (Paul: Fig. 7 and ¶ 0116-0119), wherein the actual ride fare is determined based on the inter-city booking request (Paul: Fig. 7, ¶ 0116-0117), and the discounted ride fare is determined based on the inter-city booking request and the predicted one or more inter-city demands (Paul: Fig. 7, ¶ 0116-0118; also ¶ 0067, and ¶ 0166; also ¶ 0122 and Fig. 6); presenting, by the server, on the first passenger device over the communication network, a user interface including the actual ride fare and the discounted ride fare (Paul: Fig. 7 and ¶ 0116-0119) and allocating, by the server, a vehicle for the first ride based on a confirmation of the discounted ride fare by the first passenger (Paul:  Fig. 7 and ¶ 0119). 
US 20060059023 A1 to Mashinsky (previously cited) teaches a driver indicating their availability for return travel, “the controller 130 searches its job queue to determine if there are any possible passengers 110 that desire to make the return trip”, and “if a driver is taking a customer on a one-way trip to Hartford, Conn. from New York City, he may submit a query for only return trips from Hartford to New York City. As mentioned above, an estimated time of arrival may be determined automatically based on various factors, and thus, a match may be made with a customer desiring to return to New York City at a specific time” (Mashinsky: ¶ 0033). 
US 20170038948 A1 to Cun (previously cited) teaches hosting, by the server, on the first passenger device, a first digital map that tracks a real-time position of the allocated vehicle (Cun: ¶ 0025 showing “the confirmation 193 from the driver device 190 can cause the mapping module 120 to provide map data 163 to the user device 185 and the driver device 190 indicating the respective locations of the requesting user and the driver. The map data 163 can include a live map on the GUIs 187, 188 showing an indication or icon representing the driver's real-time location relative to the requesting user. The map data 163 can also include an ETA for the rendezvous”).
US 20180276586 A1 to Treasure teaches determining a time between the completion of a ride and the start of another ride request, i.e. time between rides (Treasure: ¶ 0158, ¶ 0195, ¶ 0062 showing wait time/unloaded wait time between rides, which would be the time that when a passenger is not in the vehicle between when the previous passenger is dropped off (i.e. actual completion) and when a new passenger enters the vehicle; see table 7 showing a driver schedule including wait times between rides; also see ¶ 0077, ¶ 0145). US 20190236742 A1 to Tomskii et al. (Tomskii) and US 20160356615 A1 to Arata et al. (Arata) were also previously cited. 
However, none of the previously cited references teach, considered as a whole, the steps for determining, by the host server, a layover time period between an actual completion time of the first ride and a pick-up time of a second ride for the vehicle, wherein the second ride is an inter-city ride from one of the one or more intermediate geographical areas or the second geographical area towards the first geographical area; and allocating, by the host server, the vehicle to a second passenger for an intra-city ride in the second geographical area during the determined layover time period, based on the determined layover time period being greater than or equal to a defined time period, wherein an estimated completion time of the intra-city ride in the second geographical area is before the pick-up time of the second ride. At best Treasure describes determining a time between the completion of a previous ride and a next ride, i.e. a layover time period. 
WO 2019207377 A1 to Goel (cited on current PTO-892) is the closest foreign prior art and teaches processing transport requests wherein the itinerary might include a layover at a node between two of the transportation requests (Goel: ¶ 0096) but does not cure the deficiencies above. 
Therefore, independent claims 1 and 10 are novel and nonobvious over the prior art. Dependent claims 2-3, 6-9, 11-12, 15-18, and 21-22 are also novel and nonobvious as they depend from claims 1 and 10. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628